Citation Nr: 0615007	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-26 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, status post laminotomy with radiculopathy, as 
secondary to service-connected low back strain.

2.  Entitlement to an increased evaluation for low back 
strain, currently rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to October 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2003, a statement of the 
case was issued in May 2004, and a substantive appeal was 
received in July 2004.  The veteran testified at a video 
conference hearing before the Board in June 2005; the 
transcript is of record.



FINDING OF FACT

Degenerative disc disease, status post laminotomy with 
radiculopathy, was not manifested during the veteran's active 
duty service, nor is degenerative disc disease, status post 
laminotomy with radiculopathy, otherwise related to the 
veteran's active duty service, including any service-
connected low back disability.



CONCLUSION OF LAW

Degenerative disc disease, status post laminotomy with 
radiculopathy, was not incurred in or aggravated by the 
veteran's active duty service, nor is degenerative disc 
disease, status post laminotomy with radiculopathy, 
proximately due to or caused by a service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the October 2002 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The February 
2002 letter has clearly advised the veteran of the evidence 
necessary to substantiate his service connection claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in February 2002 in which it advised him 
of the evidence necessary to support his service connection 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  At the June 2005 Board hearing, the 
veteran indicated that he would attempt to obtain an opinion 
from his treating physician with regard to etiology, however, 
the veteran has submitted no additional evidence in support 
of his claim.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA opinion 
rendered in April 2004.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue of service connection on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records reflect that in June 1998, the 
veteran sought treatment after hyperextending his back while 
carrying a 600 pound load with four other soldiers on his 
ruck sack.  The entire 600 pound load fell onto his ruck sack 
and threw him to the ground.  In the year following this 
incident, the veteran sought treatment three times with 
physicians, eight times with a physician assistant, six times 
with orthopedics, two times with pain management, and eleven 
times with physical therapy.  Physical examination and x-rays 
of the lumbar spine revealed no internal or muscular 
derangement.  A diagnosis of chronic lower back pain was 
rendered.  Apparently, the veteran's condition remained 
unchanged despite multiple forms of treatment.  Thus, in June 
1999, a Medical Evaluation Board concluded that his medical 
condition was incompatible with military lifestyle, and he 
was medically discharged from service.  An examination 
performed for separation purposes in June 1999 reflects a 
diagnosis of chronic low back pain with herniated discs L3/L4 
and L4/L5; compression fracture L1 vertebra; and, 
intermittent radiculopathy lower extremities.  

In October 1999, the veteran filed a claim of service 
connection for chronic low back pain.

The veteran underwent a VA examination in December 1999 in 
which a diagnosis of low back muscle strain was rendered.  
Physical examination revealed mild tenderness in the 
lumbosacral area, negative straight-leg raising test and 
limited range of motion on extension.  An x-ray examination 
of the lumbosacral spine was normal.

A July 2000 rating decision granted entitlement to service 
connection for low back strain, and a 10 percent disability 
rating was assigned.

In October 2001, the veteran sustained a low back injury 
while employed as a construction worker for a civilian 
company.  The veteran reported that on October 10, he was 
underneath a saddle on his back welding, and when he stood 
up, he felt like someone had hit him in the back with a 
sledgehammer.  He developed severe excruciating low back pain 
and could not stand up.  On October 18, he underwent a 
Worker's Compensation Initial Orthopedic Consultation.  He 
reported intermittent moderate low back pain, and reported 
constant moderate leg aching radiating down from the lumbar 
area at the buttocks into the lateral calf.  He reported some 
intermittent tingling in the plantar aspect of the toes.  The 
veteran reported that he incurred two previous back injuries 
while employed as a construction worker and welder.  
Approximately a year prior, he was working as a meter reader 
and sustained an upper back strain that resolved after three 
days.  He reported another injury on August 7 when he was 
shoveling and felt acute low back pain.  He reported ongoing 
intermittent discomfort in his low back since that time, but 
never experienced right leg pain.  The veteran denied any 
past medical history.  He reported employment in the Army, 
but specifically denied any low back injury during service.  
On physical examination, the examiner diagnosed L5-S1 
extruded disc with right-sided lumbar radiculopathy, work 
related.  In December 2001, the veteran underwent a lumbar 
laminotomy, discectomy L5-S1.

The veteran has claimed that his degenerative disc disease, 
status post laminotomy with radiculopathy, is etiologically 
related to his service-connected low back strain.  
Essentially, he contends that the injury sustained in October 
2001 was a reinjury of his service-connected low back 
disability.  The Board notes, however, that the veteran has 
submitted no medical evidence to support such claim.

In April 2004, a VA physician reviewed the veteran's claims 
folder, to include all of the medical records on file, and 
provided an opinion regarding etiology of the veteran's 
claimed degenerative disc disease, status post laminotomy 
with radiculopathy.  Upon review of the entirety of the 
claims folder, to include in-service and post-service medical 
reports, the examiner concluded that the veteran's laminotomy 
condition was more likely than not unrelated to his service-
connected low back condition.  The examiner explained that 
although the veteran had documented significant low back 
injury in service in June 1998, a December 1998 MRI 
demonstrated only small focal central right paracentral 
protrusion of the L5-S1 disc without nerve root involvement 
or thecal sac compression.  The examiner also noted that 
there was only mild diffuse annular bulges at L4-5 without 
disc protrusion or spinal stenosis.  These findings failed to 
demonstrate any neurological involvement.  The examiner 
opined that the findings were not severe enough to warrant 
any surgical treatment.  A lumbar spine MRI performed on 
October 12, 2001 was performed after his industrial accident 
on October 10.  The MRI revealed a significant 2 to 3 
millimeter central disc extrusion at L5-S1 with mild to 
moderate indentation over the anterior thecal sac.  

On physical examination on October 18, the veteran was found 
to have abnormal findings during the back examination with a 
positive straight-leg raising test on the right side 
associated with reproducible numbness in the lateral calf and 
left toes, indicative of lumbar radiculopathy.  The diagnosis 
rendered was L5-S1 extruded disc with right-sided lumbar 
radiculopathy, work-related.  These findings later led to the 
lumbar laminotomy and discectomy of L5-S1 being performed in 
December 2001.  The examiner concluded, therefore, that given 
the medical records presented, it was obvious that the 
veteran required surgical treatment for his lumbar condition 
after his industrial injury in October 2001 due to 
neurological involvement of the disc extrusion at L5-S1 
level, whereas the findings of the lumbar spine MRI performed 
in service in December 1998 did not warrant any surgical 
management.  The examiner noted that according to the May 
1999 in-service medical evaluation board report, the veteran 
had intact neurological findings and there were no documented 
abnormalities to suggest any lumbar radiculopathy.  The 
examiner opined that the abnormal findings documented on the 
MRI of October 2001 with disc extrusion at L5-S1 that later 
resulted in lumbar surgery were more likely than not caused 
by the industrial injury that the veteran had sustained on 
October 10, 2001.  Thus, the examiner concluded that the 
veteran's laminotomy and low back radiculopathy with a 
history of disc disease was less likely than not caused by or 
as a result of his lumbar condition in service.  

The Board accepts the April 2004 VA opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records, and it contains detailed 
rationale for the medical conclusion.  See Boggs v. West, 11 
Vet. App. 334, 343 (1998).  Given the depth of the 
examination report, and the fact that it was based on a 
review of the applicable record, the Board finds it is 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

At the June 2005 Board hearing, the veteran testified that 
his back injury sustained in October 2001 was a reinjury of 
his previous low back disability, and that he had sustained 
continuous back trauma since service.  The Board acknowledges 
the veteran's honest testimony regarding a claimed 
etiological relationship of his degenerative disc disease to 
his service-connected low back strain, however, it is well 
established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran has otherwise not submitted any 
objective medical evidence to support an etiological 
relationship to his in-service low back injury, and service-
connected disability.

In summary, there is no competent evidence to support an 
etiological relationship between the veteran's degenerative 
disc disease, status post laminotomy with radiculopathy, and 
his service-connected low back strain.  Thus, service 
connection for degenerative disc disease, status post 
laminotomy with radiculopathy is not warranted.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to service connection for degenerative disc 
disease, status post laminotomy with radiculopathy, is not 
warranted.  To this extent, the appeal is denied.


REMAND

As discussed hereinabove, under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claim for an 
increased disability rating for his service-connected low 
back strain.  Along with initial VCAA notice pertaining to 
his increased rating claim, VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that an effective date 
for the award of benefits will be assigned if an increase is 
awarded, and also include an explanation as to the type of 
evidence that is needed to establish an effective date.  See 
Dingess, 19 Vet App. at 486.

As noted above, service connection is in effect for low back 
strain only.  With regard to this disability, the veteran's 
most recent VA examination was in December 1999.  Although a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  The veteran 
should be afforded a new examination to assess the nature and 
severity of his low back strain, and the examiner should 
attempt to distinguish the symptomatology related to his 
service-connected low back strain, and his nonservice-
connected degenerative disc disease, status post laminotomy 
with radiculopathy.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim for an increased 
rating for service-connected low back 
strain, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
submit all pertinent evidence in his 
possession.  The notice should include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA spine 
examination to address the current 
severity of his service-connected low 
back strain.  The claims folder should be 
made available for review in conjunction 
with the examination.  Relevant clinical 
and special test findings should be 
clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported to allow for 
application of both old and new rating 
criteria for disabilities of the spine.  
The examination of the lumbosacral spine 
should include range of motion studies.  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
If applicable, the examiner should report 
any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  It is imperative that the 
examiner distinguish any symptoms that 
may be attributable to the service-
connected low back strain from the 
nonservice- connected degenerative disc 
disease, status post laminotomy with 
radiculopathy.  Any opinion expressed in 
the examination report should be 
accompanied by a written rationale.

3.  Review the expanded record and 
determine if a higher rating is warranted 
for service-connected low back strain.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


